DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title (where applicable, “+” represents a lens of positive refractive power, “-” represents a lens of negative refractive power, and “0” represents a lens of zero refractive power): 
	CAMERA OPTICAL LENS INCLUDING SEVEN LENSES OF ++-+-+- REFRACTIVE POWERS.
 
Allowable Subject Matter
Claim(s) 1-10 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art found is Chang (US 20190361196).

    PNG
    media_image1.png
    502
    587
    media_image1.png
    Greyscale

Chang teaches (Fig. 6A, Table 11, ++-+-+-) A camera optical lens comprising, from an object side to an image side: 
a first lens having a positive refractive power;
a second lens having a positive refractive power;
a third lens having a negative refractive power;
a fourth lens having a positive refractive power;
a fifth lens having a negative refractive power;
a sixth lens having a positive refractive power; and
a seventh lens having a negative refractive power;
wherein the camera optical lens satisfies following conditions: 
−20.00≤f5/f≤−8.00 (-63/3.27); 
v2/v3≤4.50 (2.75); and 
−25.00≤(R9+R10)/(R9−R10)≤−14.00 (-4.95/0.22=-22.5); 
where
f5 denotes a focal length of the fifth lens;
f denotes a focal length of the camera optical lens;
v2 denotes an abbe number of the second lens;
v3 denotes an abbe number of the third lens;
R9 denotes a curvature radius of the object-side surface of the fifth lens; and
R10 denotes a curvature radius of the image-side surface of the fifth lens.

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for a camera optical lens including “2.80≤v2/v3”, along with the other claimed limitations of claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234